I prepared the opinion of the court in the case of Channell v. Jones, 184 Okla. 644, 89 P.2d 769, and followed therein the prior holding of the court in Thomas v. Morgan, 113 Okla. 212,240 P. 735, 43 A. L. R. 934. Upon further careful consideration of the question, I am convinced that the statute of limitation may begin to run against a person under disability, with a saving provision in his favor after the removal of such disability, absent any statute, federal or state, which would prevent the operation of said statute.
I therefore concur in the majority opinion herein. *Page 429